DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
2.	The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Pat No: 10,706,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-15 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
This application is rejected under double-patenting against U.S. Patent No.10,706,827. Applicant filed a terminal disclaimer on 01/12/2021 for this case. The terminal disclaimer has been reviewed and was found as proper.
The primary reason for the allowance of claims 1-12 is the inclusion of the claimed limitations that: wherein the drum base comprises at least a first base portion and 6a second base portion arranged along a longitudinal axis; 7wherein the first base portion is in the form of a ring having an inner wall 8and an outer wall extending along the 
The primary reason for the allowance of claims 13-15 is the inclusion of the claimed limitations that: wherein the drum base comprises at least a first base portion, a second base portion, and a third base portion arranged along a longitudinal axis; 18Attorney Docket No.: 00108-0002wherein the first base portion extends along the longitudinal axis from an upper end to a 2lower end and defines a first resonance cavity portion, the upper end being adapted to receive the 3drum head and the lower end having a first engaging portion; 4the second base portion extends along the longitudinal axis from an upper end to a lower 5end and defines a second resonance cavity portion, the upper end having a second engaging portion 6and the lower end having a third engaging portion; 7the third base portion extends along the longitudinal axis from an upper end to a lower end 8and defines a third resonance cavity portion, the upper end having a fourth engaging portion and 9the lower end having an opening; 10the first engaging portion adapted to removably engage and disengage the second engaging 11portion and the third engaging portion adapted to removably engage and disengage the fourth 12engaging portion; 13wherein the first and second engaging portions are adapted to engage and disengage 14through rotation of the first engaging portion with respect to the second engaging portion; 15wherein the third and fourth engaging portions are adapted to engage and disengage 16through rotation of the third engaging portion with respect to the fourth engaging portion; 17the first base portion being sized to at least partially receive the second base portion within 18the first resonance cavity portion and the second base portion being sized to at least partially 19receive the third base portion within the second resonance cavity portion; 20the first .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837